DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.		Claims 1-2, 8, 14-15 and 19 have been amended.
		Claims 1-20 are currently pending and have been rejected.

Status of the Application
3. 		Claims 1-20 have been examined in this application. This communication is the first action on the merits. 

Continued Examination under 37 CFR 1.114
4.		A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 04/08/2021 has been entered.

Response to Amendments
5.		Applicant’s amendment filed on 03/05/2021 necessitated new grounds of rejection in this office action.

Response to Arguments
6.		Applicant’s arguments, see page 9, filed on 03/05/2021, with respect to the Claim Objections for Claims 1 and 15 have been fully considered and is found persuasive. 
		Therefore, the Claim Objections for Claims 1 and 15 are withdrawn. 
7.		Applicant’s arguments, see pages 9-14, filed on 03/05/2021 with respect to  the 35 U.S.C. § 103 Claim Rejections for Claims 1-2, 4-15 and 17-20 have been fully considered and is found not persuasive.  
The 35 U.S.C. § 103 rejection of Claims 1-2, 4-15 and 17-20 is amended according to a new grounds of rejection. Therefore, this argument is moot.
Response to Prior Art Arguments
8.		Applicant’s prior art arguments with respect to Claims 1-2, 4-15 and 17-20 have been fully considered but are moot in view of the new grounds of rejection (see Applicant Remarks, pages 9-14, dated 03/05/2021).
Examiner has applied the reference of US PG Pub (US 2015/0189378 A1) of Soundararajan regarding the focus of network communications information for a plurality of user devices during a presentation that is taking place in a presentation room. See the 35 USC § 103 analysis shown below for the full mapping. Regarding, the new limitation of program instructions to weight the audience interest score from a particular one of the plurality of user devices more heavily than the audience interest score from another one of the plurality of the user devices (see at least Kolowich: ¶ [0079]. Kolowich reference teaches in paragraph (0079): "An engagement score may be calculated based on any formula defined by a content provider. The content provider may be any user of the presentation production client 110-1, 110-2. The content provider may be, for example, the owner or distributor of the content included in the tracking system presentation. The content provider has the ability to configure the engagement weighting score by defining the relevant factors for the calculation, and emphasizing which factors are important, while deemphasizing others." Examiner notes that Kolowich shows the content provider can configure the audience interest score which Examiner interprets here as the engagement weighting score by emphasizing which factors are important (e.g., weighted more heavily) while also deemphasizing (e.g., weighted less heavily) among others. Also Examiner interprets that the plurality of user devices here are shown in Kolowich to be presentation production client 110-1 and presentation production client 110-2.). 
Examiner suggests to Applicant to further amend Independent Claims 1, 14 and 19 to include and incorporate the following: (1) the computing device includes software provided as a service in a cloud environment, (2) wherein a network device is connected to the plurality of user devices via a LAN hosted by the network device, wherein a location of the LAN corresponds to the presentation room, (3) to tie and further explain technically how the “discarding the network communications information from the user devices of the plurality of user devices other than the selected group is achieved” (as shown in Dependent Claims 3 and 16) and (4) to incorporate the limitation of “weight the audience interest score from a particular one of the plurality of user devices more heavily than the audience interest score from another one of the plurality of the user devices”  as shown in Independent Claim 19 into also Independent Claims 1 and 14 to be consistent here.

Claim Rejections - 35 USC § 103
9.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.		Claims 1-2, 4-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application (US 2015/0189378 A1) to Soundararajan, and in view of US Patent Application (US 2014/0278746 A1) to Kolowich.
Regarding Independent Claim 1, Soundararajan method for determining audience interest levels during presentation based on user device activity teaches the following:
- receiving (see at least Soundararajan: Fig. 7. Soundararajan notes collecting media identifying data from a primary media presentation device.), by a computing device (see at least Soundararajan: Fig. 2 & Fig. 4.) and from a network device (see at least Soundararajan: ¶ [0057] & Fig. 2. See network device shown in ¶ [0110].), network communications information for a plurality of user devices during a presentation that is taking place in a presentation room (see at least Soundararajan: ¶ [0051] & Figs. 5-6. Soundararajan notes that if the second person 122 enters the media environment 102 and logs into the primary people meter 112, the secondary data coordinator 213 of the base metering device 110 may transmit a request to wake up and/or collect secondary data from the portable devices 114, 118. See also ¶ [0068]: “If a web browser is being used on the portable device 114, the example application usage detector 428 of the proximity information generator 404 records the usage to indicate that a person was using the portable device 114 and, therefore, was in proximity with the portable device 114. In contrast, the example application usage detector 432 of the engagement information generator 408 of the illustrated example records the media associated with a website being visited via the web browser.”) 
- determining, by the computing device (see at least Soundararajan: Fig. 2 & Fig. 4.), a location of each of the plurality of user devices (see at least Soundararajan: Figs. 4-5. The location of each of the plurality of user devices is determined by either location determiner 402 or location determiner 502 shown in Figs. 4-5. Also see ¶ [0076].) based on connection signal strength information between each of the plurality of user devices and the network device (see at least Soundararajan: ¶ [0064] & ¶ [0074]. Soundararajan notes that “the location information generator 402 of FIG. 4 includes a wireless signal strength detector 418 to provide location information. For example, the wireless signal strength detector 418 of FIG. 4 detects a value or strength of a wireless signal (e.g., WiFi and/or Bluetooth) received by the example portable device 114 from one or more other wireless devices in the household 100 of FIG. 1.” Also the wireless signal strength detector measures data associated with a wireless communication between the portable device 114 and the primary media presentation device 104 and/or a wireless communication between the portable device 114 and the example base metering device 110. See also Fig. 4 of Soundararajan reference.)
- determining, by the computing device (see at least Soundararajan: Fig. 2 & Fig. 4.) and based on the location of each of the plurality of user devices (see at least Soundararajan: Figs. 4-5. The location of each of the plurality of user devices is determined by either location determiner 402 or location determiner 502 shown in Figs. 4-5. Also see ¶ [0076].), a selected group of the plurality of user devices, the selected group being user devices of the plurality of user devices that are located in the presentation room (see at least Soundararajan: ¶ [0064] & ¶ [0076]. Soundararajan notes that if GPS location data indicates that the portable device 114 is two miles away from the house 100, the example location determiner 502 of FIG. 5 determines that the portable device 114 is not located in the media exposure environment 102. However, if GPS location data indicates the portable device is at the house 100, supplemental location information of a finer granularity is used by the example location determiner 502 to specifically locate the portable device 114 in the room including the primary media presentation device 104. GPS location data is supplemented with, for example, wireless signal strength information detected by the example wireless signal strength detector 418 and/or audio signals captured by the example audio sensor 420 to determine whether the portable device 114 is located in the same room as the primary media presentation device 104 (e.g., in the media exposure environment 102) or located somewhere else in the house 100.)
Soundararajan method for determining audience interest levels during presentation 
- determining, by the computing device, user device activity for each of the plurality of user devices based on the network communications information;
- determining, by the computing device and based on the user device activity, a respective audience interest score for each of the plurality of user devices in the selected group;
- generating, by the computing device, a report representing the audience interest scores;
- displaying, by the computing device, the report
	Kolowich however in the analogous art for determining audience interest levels during presentation based on user device activity teaches the following:
- determining, by the computing device (see at least Kolowich: Figs. 1A-1B), user device activity for each of the plurality of user devices based on the network communications information (see at least Kolowich: ¶ [0060-0062]; ¶ [0078]. Kolowich notes the user device activity provided by the content provider via a presentation production client 110-1, 110-2  which may access tracking data 432 for a particular tracking system presentation (e.g. one of 402-1, 402-2, 402-3, . . . 402-n) by clicking the “Views” button (e.g. one of 442-1, 404-2, 404-3, . . . 404-n). FIG. 7A shows an example 700 of how tracking system presentation URL tags 702 can be added to a presentation URL. FIG. 7B shows how tracking system presentation URL tags are reported 720 in an Excel spreadsheet report regarding tracking system presentation Form data.)
- determining, by the computing device (see at least Kolowich: Figs. 1A-1B) and based on the user device activity, a respective audience interest score (see at least Kolowich: ¶ [0068]. Kolowich teaches that once a viewer has completed watching a subject tracking system presentation or if the viewer has ended their session, tracking data 432 and registration data 434 may be sent to a marketing automation system. The information may include an identifier, email address, cookie, presentation title, engagement score (0-10 calculated based on a variety of factors) and any other session information that may be relevant to trigger follow-up actions by the Marketing Automation System.) for each of the plurality of user devices in the selected group (see Kolowich: ¶ [0077-0079]; Fig. 3; Fig. 6G. Kolowich notes during the correlation between the user device activity containing the URL tags, IP address and cookie ID with the content of the presentation such as “Secrets of Content Marketing”. Also Kolowich notes determining user device activity for the plurality of user devices such as URL tags, IP address of user device and cookie ID. FIGS. 6E, 6F, and 6G show different ways in which tracking registration form data is reported to the content provider using the presentation production client 110-1, 110-2.).
- generating, by the computing device (see at least Kolowich: Figs. 1A-1B), a report representing the audience interest scores (see at least Kolowich: ¶ [0060-0063]; Fig. 4A-4D. Kolowich notes that the tracking system presentation 300 may be configured so that downloadable track reports are generated, which show how each viewer interacted with their respective presentations.  A report in Fig. 4C depicts audience interest scores or engagement scores 426.)
- displaying, by the computing device (see at Kolowich: Figs. 1A-1B), the report (see at least Kolowich: ¶ [0060-0063]; Fig. 4A-4D. Kolowich notes that the tracking system presentation 300 may be configured so that downloadable track reports are generated, which show how each viewer interacted with their respective presentations. FIG. 4C shows an example track report preview 420. The tracking report 420 lists the most recent unique viewers of a subject tracking system presentation. In the example report preview 420 shown in FIG. 4C, the date 422, viewer ID 424, engagement score 426, video playback % 428, and slides viewed % 429 are listed for each unique viewer of the subject tracking system presentation.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Soundararajan method to determining, by the computing device, user device activity for each of the plurality of user devices based on the network communications information & determining, by the computing device and based on the user device activity, a respective audience interest score for each of the plurality of user devices in the selected group & generating, by the computing device, a report representing the audience interest scores & displaying, by the computing device, the report of Kolowich, in order for the presentation being able to be configured to facilitate tracking of the user clickstream data by configuring the tracking system presentation using a key reference link. By offering a key reference link during playback of the tracking system presentation, the system may have the ability to measure the quality of the user's engagement, which can be factored into the engagement score to trigger actions in the third party marketing automation system (see at least Kolowich: ¶ [0007]).
Further, the claimed invention is merely a combination of old elements in a similar field for determining audience interest levels during presentation based on user device activity, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Kolowich, the results of the combination were predictable.

Regarding Independent Claim 14, Soundararajan computer program product for determining audience interest levels during presentation based on user device activity teaches the following:
- the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device (see at least Soundararajan: ¶ [0094-0095].) to cause the computing device (see at least Soundararajan: ¶ [0094-0095].) to:
- receive (see at least Soundararajan: Fig. 7. Soundararajan notes collecting media identifying data from a primary media presentation device.), from a network device (see at least Soundararajan: ¶ [0110].) hosting a local area network (LAN) (see at least Soundararajan: ¶ [0057] & Fig. 2.), user device traffic information for a plurality of user devices connected to the LAN during the presentation (see at least Soundararajan: ¶ [0051] & Figs. 5-6. Soundararajan notes that if the second person 122 enters the media environment 102 and logs into the primary people meter 112, the secondary data coordinator 213 of the base metering device 110 may transmit a request to wake up and/or collect secondary data from the portable devices 114, 118. See also ¶ [0068]: “If a web browser is being used on the portable device 114, the example application usage detector 428 of the proximity information generator 404 records the usage to indicate that a person was using the portable device 114 and, therefore, was in proximity with the portable device 114. In contrast, the example application usage detector 432 of the engagement information generator 408 of the illustrated example records the media associated with a website being visited via the web browser.”)
- determining, by the computing device (see at least Soundararajan: Fig. 2 & Fig. 4.), a location of each of the plurality of user devices (see at least Soundararajan: Figs. 4-5. The location of each of the plurality of user devices is determined by either location determiner 402 or location determiner 502 shown in Figs. 4-5. Also see ¶ [0076].) based on connection signal strength information between each of the plurality of user devices and the network device (see at least Soundararajan: ¶ [0064] & ¶ [0074]. Soundararajan notes that “the location information generator 402 of FIG. 4 includes a wireless signal strength detector 418 to provide location information. For example, the wireless signal strength detector 418 of FIG. 4 detects a value or strength of a wireless signal (e.g., WiFi and/or Bluetooth) received by the example portable device 114 from one or more other wireless devices in the household 100 of FIG. 1.” Also the wireless signal strength detector measures data associated with a wireless communication between the portable device 114 and the primary media presentation device 104 and/or a wireless communication between the portable device 114 and the example base metering device 110. See also Fig. 4 of Soundararajan reference.)
- determine, based on the location of each of the plurality of user devices (see at least Soundararajan: Figs. 4-5. The location of each of the plurality of user devices is determined by either location determiner 402 or location determiner 502 shown in Figs. 4-5. Also see ¶ [0076].), a selected group of the plurality of user devices, the selected group being user devices of the plurality of user devices that are located in the presentation room (see at least Soundararajan: ¶ [0064] & ¶ [0076]. Soundararajan notes that if GPS location data indicates that the portable device 114 is two miles away from the house 100, the example location determiner 502 of FIG. 5 determines that the portable device 114 is not located in the media exposure environment 102. However, if GPS location data indicates the portable device is at the house 100, supplemental location information of a finer granularity is used by the example location determiner 502 to specifically locate the portable device 114 in the room including the primary media presentation device 104. GPS location data is supplemented with, for example, wireless signal strength information detected by the example wireless signal strength detector 418 and/or audio signals captured by the example audio sensor 420 to determine whether the portable device 114 is located in the same room as the primary media presentation device 104 (e.g., in the media exposure environment 102) or located somewhere else in the house 100.)
Soundararajan computer program product for determining audience interest levels during presentation based on user device activity doesn’t explicitly teach the following:
- determine user device activity for each of the plurality of user devices based on the user device traffic information;
- determine a correlation between the user device activity and content of the presentation;
- generate, for the selected group, audience interest scores representing the correlation;
- generate a report representing the audience interest scores;
- display the report 
	Kolowich however in the analogous art for determining audience interest levels during presentation based on user device activity teaches the following:
- determine user device activity for each of the plurality of user devices based on the user device traffic information (see at least Kolowich: ¶ [0060-0062]; ¶ [0078]. Kolowich notes the user device 110-1, 110-2  which may access tracking data 432 for a particular tracking system presentation (e.g. one of 402-1, 402-2, 402-3, . . . 402-n) by clicking the “Views” button (e.g. one of 442-1, 404-2, 404-3, . . . 404-n). FIG. 7A shows an example 700 of how tracking system presentation URL tags 702 can be added to a presentation URL. FIG. 7B shows how tracking system presentation URL tags are reported 720 in an Excel spreadsheet report regarding tracking system presentation Form data.)
- determine a correlation between the user device activity and content of the presentation (see at least Kolowich: ¶ [0077-0079]; Fig. 3; Fig. 6G. Kolowich notes during the correlation between the user device activity containing the URL tags, IP address and cookie ID with the content of the presentation such as “Secrets of Content Marketing”. Also Kolowich notes determining user device activity for the plurality of user devices such as URL tags, IP address of user device and cookie ID. FIGS. 6E, 6F, and 6G show different ways in which tracking registration form data is reported to the content provider using the presentation production client 110-1, 110-2.)
- generate, for the selected group, audience interest scores representing the correlation (see at least Kolowich: ¶ [0060-0063]; Fig. 4A-4D. Kolowich notes that the tracking data 432 may be generated in response to selecting one of the view buttons 442-1, 404-2, 404-3, . . . 404-n of the central interface 400 of FIG. 4A. The chart on the left shows the number of views 412 the presentation received for each day during the past 30 days. The pie chart on the right is an engagement heat map 414. This pie chart 414 shows the proportion of viewers who earned different engagement scores from 1 to 10, grouped in “Low,” “Medium,” and “High” categories. The engagement scores or interest scores are compared according to video playback % and slides viewed % for example, in Fig. 4C.).
- generate a report representing the audience interest scores (see at least Kolowich: ¶ [0060-0063]; Fig. 4A-4D. Kolowich notes that the tracking system presentation 300 may be configured so that downloadable track reports are generated, which show how each viewer interacted with their respective presentations.  A report in Fig. 4C depicts audience interest scores or engagement scores 426.)
- display the report (see at least Kolowich: ¶ [0060-0063]; Fig. 4A-4D. Kolowich notes that the tracking system presentation 300 may be configured so that downloadable track reports are generated, which show how each viewer interacted with their respective presentations. FIG. 4C shows an example track report preview 420. The tracking report 420 lists the most recent unique viewers of a subject tracking system presentation. In the example report preview 420 shown in FIG. 4C, the date 422, viewer ID 424, engagement score 426, video playback % 428, and slides viewed % 429 are listed for each unique viewer of the subject tracking system presentation.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Soundararajan computer program product to determine user device activity for each of the plurality of user devices based on the user device traffic information & determine a correlation between the user device activity and content of the presentation & generate, for the selected group, audience interest scores representing the correlation & generate a report representing the audience interest scores & display the report of Kolowich, in order for the presentation being able to be configured to facilitate tracking of the user clickstream data by configuring the tracking system presentation using a key reference link. By offering a key reference link during playback of the tracking system presentation, the system may have the ability to measure the quality of the user's engagement, which can be factored into the engagement score to trigger actions in the third party marketing automation system (see at least Kolowich: ¶ [0007]).
Further, the claimed invention is merely a combination of old elements in a similar field for determining audience interest levels during presentation based on user device activity, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Kolowich, the results of the combination were predictable.

Regarding Independent Claim 19, Soundararajan system for determining audience interest levels during presentation based on user device activity teaches the following:
- a CPU (see at least Soundararajan: ¶ [0094].) a computer readable memory (see at least Soundararajan: ¶ [0094-0095].) and a computer readable storage medium associated with a computing device  (see at least Soundararajan: ¶ [0094-0095].)
- program instructions to receive criteria for scoring audience interest levels of a presentation based on user device activity (see at least Soundararajan: ¶ [0028] & ¶ [0068]. Soundararajan notes that information regarding the usage of the portable device (e.g., applications on the device) is collected by the portable device to be analyzed to determine a level of engagement of the person to media being presented on the primary media presentation device. “The example FIG. 4 determines a level of engagement of a person (e.g., the first person 120) with media being played on, for example, the primary media presentation device 104. For example, the engagement information generator 408 of FIG. 4 generates data based on usage of the portable device 144 (e.g., usage of applications running on the portable device 114) via an application usage detector 432.” See also ¶ [0040-0041].), the presentation taking place in a presentation room (see at least Soundararajan: ¶ [0051] & Figs. 5-6. Soundararajan notes that if the second person 122 enters the media environment 102 and logs into the primary people meter 112, the secondary data coordinator 213 of the base metering device 110 may transmit a request to wake up and/or collect secondary data from the portable devices 114, 118. See also ¶ [0068]: “If a web browser is being used on the portable device 114, the example application usage detector 428 of the proximity information generator 404 records the usage to indicate that a person was using the portable device 114 and, therefore, was in proximity with the portable device 114. In contrast, the example application usage detector 432 of the engagement information generator 408 of the illustrated example records the media associated with a website being visited via the web browser.”) 
- program instructions to obtain, during a presentation, user device activity information for a plurality of user devices (see at least Soundararajan: ¶ [0068] & ¶ [0091].  Soundararajan notes that if a web browser is being used on the portable device 114, the example application usage detector 428 of the proximity information generator 404 records the usage to indicate that a person was using the portable device 114 and, therefore, was in proximity with the portable device 114. In contrast, the example application usage detector 432 of the engagement information generator 408 of the illustrated example records the media associated with a website being visited via the web browser. If the websites is associated with media currently being presented on the primary media presentation device 104 when a person is present in the media exposure environment 102, then a relatively high level of engagement with the media playing on the primary media presentation device 104 is inferred by the example engagement information generator 408.)
- program instructions to determine a location of the plurality of user devices (see at least Soundararajan: Figs. 4-5. The location of each of the plurality of user devices is determined by either location determiner 402 or location determiner 502 shown in Figs. 4-5. Also see ¶ [0076].) based on connection signal strength information between each of the plurality of user devices and network device (see at least Soundararajan: ¶ [0064] & ¶ [0074]. Soundararajan notes that the location information generator 402 of FIG. 4 includes a wireless signal strength detector 418 to provide location information. For example, the wireless signal strength detector 418 of FIG. 4 detects a value or strength of a wireless signal (e.g., WiFi and/or Bluetooth) received by the example portable device 114 from one or more other wireless devices in the household 100 of FIG. 1.” Also the wireless signal strength detector measures data associated with a wireless communication between the portable device 114 and the primary media presentation device 104 and/or a wireless communication between the portable device 114 and the example base metering device 110. See also Fig. 4 of Soundararajan reference.)
- program instructions to determine, based on the location of each of the plurality of user devices (see at least Soundararajan: Figs. 4-5. The location of each of the plurality of user devices is determined by either location determiner 402 or location determiner 502 shown in Figs. 4-5. Also see ¶ [0076].), a selected group of the plurality of user devices, the selected group being user devices of the plurality of user devices that are located in the presentation room (see at least Soundararajan: ¶ [0064] & ¶ [0076]. Soundararajan notes that if GPS location data indicates that the portable device 114 is two miles away from the house 100, the example location determiner 502 of FIG. 5 determines that the portable device 114 is not located in the media exposure environment 102. However, if GPS location data indicates the portable device is at the house 100, supplemental location information of a finer granularity is used by the example location determiner 502 to specifically locate the portable device 114 in the room including the primary media presentation device 104. GPS location data is supplemented with, for example, wireless signal strength information detected by the example wireless signal strength detector 418 and/or audio signals captured by the example audio sensor 420 to determine whether the portable device 114 is located in the same room as the primary media presentation device 104 (e.g., in the media exposure environment 102) or located somewhere else in the house 100.)
Soundararajan system for determining audience interest levels during presentation based on user device activity doesn’t explicitly teach the following:
- program instructions to determine user device activity for each of the plurality of user devices based on the user device activity information; 
- program instructions to compare the user device activity with the criteria;
- program instructions to generate, for the selected group, audience interest scores based on the comparing;
- program instructions to weight the audience interest score from a particular one of the plurality of user devices more heavily than the audience interest score from another one of the plurality of the user devices;
- program instructions to generate a report representing the audience interest scores;
- program instructions to display the report, wherein the program instructions are stored on the computer readable storage medium for execution by the CPU via the computer readable memory 
Kolowich however in the analogous art for determining audience interest levels during presentation based on user device activity teaches the following:
- program instructions to determine user device activity for each of the plurality of user devices based on the user device activity information (see at least Kolowich: ¶ [0060-0062]; ¶ [0078]. Kolowich notes the user device activity provided by the content provider via a presentation production client 110-1, 110-2  which may access tracking data 432 for a particular tracking system presentation (e.g. one of 402-1, 402-2, 402-3, . . . 402-n) by clicking the “Views” button (e.g. one of 442-1, 404-2, 404-3, . . . 404-n). FIG. 7A shows an example 700 of how tracking system presentation URL tags 702 can be added to a presentation URL. FIG. 7B shows how tracking system presentation URL tags are reported 720 in an Excel spreadsheet report regarding tracking system presentation Form data.)
- program instructions to compare the user device activity with the criteria (see at least Kolowich: ¶ [0077-0078]; Fig. 7B. Kolowich notes comparing user device activity such as visitor ID, URL tags, IP address and Cookie ID in order to generate audience interest scores such as Jerry Smith earning a 9 out of 10 by watching 93% of the video. FIG. 7B shows how tracking system presentation URL tags are reported 720 in an Excel spreadsheet report regarding tracking system presentation Form data. In the FIG. 7A example, a tag for the viewer's email address 703 has been added to tracking system presentation URL 704. FIG. 7B shows an excerpt 710 from an Excel spreadsheet report where the values captured for similar URL Tags are listed 712 for each viewer.).
- program instructions to generate, for the selected group, audience interest scores based on the comparing (see at least Kolowich: ¶ [0060-0063]; Fig. 4A-4D. Kolowich notes that the tracking data 432 may be generated in response to selecting one of the view buttons 442-1, 404-2, 404-3, . . . 404-n of the central interface 400 of FIG. 4A. The chart on the left shows the number of views 412 the presentation received for each day during the past 30 days. The pie chart on the right is an engagement heat map 414. This pie chart 414 shows the proportion of viewers who earned different engagement scores from 1 to 10, grouped in “Low,” “Medium,” and “High” categories. The engagement scores or interest scores are compared according to video playback % and slides viewed % for example, in Fig. 4C.).
- program instructions to weight the audience interest score from a particular one of the plurality of user devices more heavily than the audience interest score from another one of the plurality of the user devices (see at least Kolowich: ¶ [0079]. Kolowich reference teaches in paragraph (0079): "An engagement score may be calculated based on any formula defined by a content provider. The content provider may be any user of the presentation production client 110-1, 110-2. The content provider may be, for example, the owner or distributor of the content included in the tracking system presentation. The content provider has the ability to configure the engagement weighting score by defining the relevant factors for the calculation, and emphasizing which factors are important, while deemphasizing others." Examiner notes that Kolowich shows the content provider can configure the audience interest score which Examiner interprets here as the engagement weighting score by emphasizing which factors are important (e.g., weighted more heavily) while also deemphasizing (e.g., weighted less heavily) among others. Also Examiner interprets that the plurality of user devices here are shown in Kolowich to be presentation production client 110-1 and presentation production client 110-2.)
- program instructions to generate a report representing the audience interest scores (see at least Kolowich: ¶ [0060-0063]; Fig. 4A-4D. Kolowich notes that the tracking system presentation 300 may be configured so that downloadable track reports are generated, which show how each viewer interacted with their respective presentations.  A report in Fig. 4C depicts audience interest scores or engagement scores 426.)
- program instructions to display the report (see at least Kolowich: ¶ [0060-0063]; Fig. 4A-4D. Kolowich notes that the tracking system presentation 300 may be configured so that downloadable track reports are generated, which show how each viewer interacted with their respective presentations. FIG. 4C shows an example track report preview 420. The tracking report 420 lists the most recent unique viewers of a subject tracking system presentation. In the example report preview 420 shown in FIG. 4C, the date 422, viewer ID 424, engagement score 426, video playback % 428, and slides viewed % 429 are listed for each unique viewer of the subject tracking system presentation.), wherein the program instructions are stored on the computer readable storage medium (see at least Kolowich: ¶ [0045-0046]. Kolowich teaches a processor routines 192 and data 194 are a computer program product, display engine (generally  including a computer readable medium capable of being stored on a storage device 195,) for execution by the CPU (see at least Kolowich: ¶ [0038] & Fig. 1B which is a diagram of the internal structure of a computer/computing node (e.g., client processor/device/mobile phone device/tablet 150 or server computers 160) in the processing environment of FIG. 1A.) via the computer readable memory (see at least Kolowich: ¶ [0038]. Kolowich teaches memory 190 provides volatile storage for computer software instructions 192 and data 194 used to implement a software implementation of the present invention (e.g. tracking system 100 of FIG. 2A).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Soundararajan system to program instructions to determine user device activity for each of the plurality of user devices based on the user device activity information & program instructions to compare the user device activity with the criteria & program instructions to generate, for the selected group, audience interest scores based on the comparing & program instructions to weight the audience interest score from a particular one of the plurality of user devices more heavily than the audience interest score from another one of the plurality of the user devices & program instructions to generate a report representing the audience interest scores & program instructions to display the report, wherein the program instructions are stored on the computer readable storage medium for execution by the CPU via the computer readable memory of Kolowich, in order for the presentation being able to be configured to facilitate tracking of the user clickstream data by configuring the tracking system presentation using a key reference link. By offering a key reference link during playback of the tracking system presentation, the system may have the ability to measure the quality of the user's engagement, which can be factored into the engagement score to trigger actions in the third party marketing automation system (see at least Kolowich: ¶ [0007]).
Further, the claimed invention is merely a combination of old elements in a similar field for determining audience interest levels during presentation based on user device activity, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Kolowich, the results of the combination were predictable.

Regarding Dependent Claim 2, Soundararajan / Kolowich method for determining Independent Claim 1, above, and Soundararajan further teaches the method for determining audience interest levels during presentations based on user device activity comprising:
- wherein network device (see at least Soundararajan: ¶ [0110].) is connected to the plurality of user devices (see at least Soundararajan: ¶ [0035-0036]. Soundararajan notes that the first person 120 is near (e.g., proximate to) a first portable device 114 and the second person 122 is near a second portable device 118. While the portable devices 114, 118 are shown as being held by the first and second persons 120, 122, respectively, a person may be considered in proximity to the portable device 114, 118 without holding, carrying, or otherwise directly interacting with the portable device 114, 118.) via a local area network (LAN) hosted by the network device  (see at least Soundararajan: ¶ [0057] & ¶ [0073].), wherein a location of the LAN corresponds to the presentation room (see at least Soundararajan: ¶ [0064] & ¶ [0076].  Soundararajan notes that the example location information generator 402 utilizes the wireless signal strength detector 418 to identify a specific location of the portable device 114 within the house 100 (e.g., whether the portable device is in the same room as the primary media presentation device 104). Additionally or alternatively, the example location information generator 402 of FIG. 4 uses data collected from an audio sensor 420 (e.g., a microphone) of the portable device 114 to determine a location of the portable device 114. See also ¶ [0092].)

Regarding Dependent Claim 4, Soundararajan / Kolowich method for determining audience interest levels during presentations based on user device activity teaches the limitations of Independent Claim 1, above, and Soundararajan further teaches the method for determining audience interest levels during presentations based on user device activity comprising:
- wherein the network communications (see at least Soundararajan: ¶ [0051] & Figs. 5-6. Soundararajan notes that if the second person 122 enters the media environment 102 and logs into the primary people meter 112, the secondary data coordinator 213 of the base metering device 110 may transmit a request to wake up and/or collect secondary data from the portable devices 114, 118. See also ¶ [0068]: “If a web browser is being used on the portable device 114, the example application usage detector 428 of the proximity information generator 404 records the usage to indicate that a person was using the portable device 114 and, therefore, was in proximity with the portable device 114. In contrast, the example application usage detector 432 of the engagement information generator 408 of the illustrated example records the media associated with a website being visited via the web browser.”) are received from respective agents residing on the plurality of user devices (see at least Soundararajan: ¶ [0038] & ¶ [0081]. Soundararajan notes that the secondary data collected by each portable device 114, 118 is compared and/or shared to assist in identifying detected person(s) and/or to avoid counting the same person more than once.)

Regarding Dependent Claims 5 and 17, Soundararajan / Kolowich method / computer program product for determining audience interest levels during presentations based on user device activity teaches the limitations of Independent Claims 1 and 14, above, and Kolowich further teaches the method / computer program product for determining audience interest levels during presentations based on user device activity comprising:
- wherein the report represents the audience interest scores in of the form of a line graph / wherein the report represents the audience interest scores in a line graph (see at least Kolowich: ¶ [0061] & Fig. 4B. Kolowich teaches in FIG. 4B shows an example of the charts 410 rendered in the central interface 400 based on the tracking data 432. The tracking data 432 may be generated in response to selecting one of the view buttons 442-1, 404-2, 404-3, . . . 404-n of the central interface 400 of FIG. 4A. The chart on the left shows the number of views 412 the presentation received for each day during the past 30 days. The pie chart on the right is an engagement heat map 414. This pie chart 414 shows the proportion of viewers who earned different engagement scores from 1 to 10, grouped in “Low,” “Medium,” and “High” categories.)

Regarding Dependent Claims 6 and 18, Soundararajan / Kolowich method / computer program product for determining audience interest levels during presentations based on user device activity teaches the limitations of Independent Claims 1 and 14, above, and Kolowich further teaches the method / computer program product for determining audience interest levels during presentations based on user device activity comprising:
- wherein the report represents audience interest scores on a device by device basis or an aggregated basis (see at least Kolowich: ¶ [0069-0070] & Fig. 5D. Kolowich teaches that one purpose of the engagement score is to enable a content provider to assemble an aggregate process including a number of factors into an actionable trigger. If the system 100 detects that a viewer is not unique in that the viewer has come back to view a tracking system presentation, the tracking data 432 can be aggregated to an existing record for that particular viewer based on all of their viewing sessions.)

Regarding Dependent Claim 7, Soundararajan / Kolowich method for determining audience interest levels during presentations based on user device activity teaches the limitations of Independent Claim 1, above, and Kolowich further teaches the method for determining audience interest levels during presentations based on user device activity comprising:
- wherein the determining the audience interest scores is based on comparing the user device activity with content of the presentation (see at least Kolowich: ¶ [0068] & Fig. 5D. Kolowich notes during the correlation between the user device activity containing the URL tags, IP address and cookie ID with the content of the presentation such as “Secrets of Content Marketing”. Also Kolowich notes determining user device activity for the plurality of user devices such as URL tags, IP address of user device and cookie ID. Also see Fig. 5G of Kolowich which shows “Watched KnowledgeVision presentation: “Marketo on Marketing” and earned an Engagement Score of 8 out of 10.).

Regarding Dependent Claim 8, Soundararajan / Kolowich method for determining audience interest levels during presentations based on user device activity teaches the limitations of Independent Claim 1, above, and Kolowich further teaches the method for determining audience interest levels during presentations based on user device activity comprising:
- wherein the determining the user device activity comprises accessing a web page associated with a universal resource locator (URL) identified in the network communications information (see at least Kolowich: ¶ [0078] & ¶ [0095]. Kolowich teaches that tags can be added to a content provider's webpage URL to track specific viewers for the content provider's tracking system presentation 300. FIG. 7A shows an example 700 of how tracking system presentation URL tags 702 can be added to a presentation URL. FIG. 7B shows how tracking system presentation URL tags are reported 720 in an Excel spreadsheet report regarding tracking system presentation Form data. At 892, a URL to the tracking system presentation 300 is distributed.)

Regarding Dependent Claim 9, Soundararajan / Kolowich method for determining audience interest levels during presentations based on user device activity teaches the limitations of Independent Claim 1, above, and Kolowich further teaches the method for determining audience interest levels during presentations based on user device activity comprising:
- wherein receiving the network communications information is based on scheduling information defining a start-time for the presentation (see at least Kolowich: ¶ [0080] & Fig. 5D. Kolowich notes scheduling information regarding Jerry Smith watching the video from 10:36 out of 11:21 and stayed on the page for 9 minutes and 27 seconds.  The network communications information includes IP address: 209.6.90.20 and Cookie ID: G6Elu1340121634683. Also in Fig. 4D contains a report consisting of video playback time corresponds with each visitor ID, video duration time corresponding to each visitor ID, slides viewed, total slides, viewing time corresponding to each visitor ID. See also Kolowich with the video in Fig. 3 containing the viewing time 304 and the tracking system 100 captures data about video playback 306 (how much of the video the viewer watched).). 

Regarding Dependent Claim 10, Soundararajan / Kolowich method for determining audience interest levels during presentations based on user device activity teaches the limitations of Independent Claim 1, above, and Kolowich further teaches the method for determining audience interest levels during presentations based on user device activity comprising:
- wherein a service provider at least one of creates, maintains, deploys and supports the computing device (see Kolowich: ¶ [0048]. Kolowich teaches that the tracking system presentation 300 may be configured and managed by a service 110 that provides instances of presentation production application clients 110-1, 110-2, which may be used by content providers to implement and manage their respective tracking system presentations 300. Examiner interprets that the service provider here under BRI is a “content provider”.)

Regarding Dependent Claim 11, Soundararajan / Kolowich method for determining audience interest levels during presentations based on user device activity teaches the limitations of Independent Claim 1, above, and Soundararajan further teaches the method for determining audience interest levels during presentations based on user device activity comprising:
- wherein the receiving the network communications (see at least Soundararajan: ¶ [0051] & Figs. 5-6. Soundararajan notes that if the second person 122 enters the media environment 102 and logs into the primary people meter 112, the secondary data coordinator 213 of the base metering device 110 may transmit a request to wake up and/or collect secondary data from the portable devices 114, 118. See also ¶ [0068]: “If a web browser is being used on the portable device 114, the example application usage detector 428 of the proximity information generator 404 records the usage to indicate that a person was using the portable device 114 and, therefore, was in proximity with the portable device 114. In contrast, the example application usage detector 432 of the engagement information generator 408 of the illustrated example records the media associated with a website being visited via the web browser.”)
- the determining the location (see at least Soundararajan: Figs. 4-5. The location of each of the plurality of user devices is determined by either location determiner 402 or location determiner 502 shown in Figs. 4-5. Also see ¶ [0076].)
- the determining the selected group (see at least Soundararajan: ¶ [0064] & ¶ [0076]. Soundararajan notes that if GPS location data indicates that the portable device 114 is two miles away from the house 100, the example location determiner 502 of FIG. 5 determines that the portable device 114 is not located in the media exposure environment 102. However, if GPS location data indicates the portable device is at the house 100, supplemental location information of a finer granularity is used by the example location determiner 502 to specifically locate the portable device 114 in the room including the primary media presentation device 104. GPS location data is supplemented with, for example, wireless signal strength information detected by the example wireless signal strength detector 418 and/or audio signals captured by the example audio sensor 420 to determine whether the portable device 114 is located in the same room as the primary media presentation device 104 (e.g., in the media exposure environment 102) or located somewhere else in the house 100.),
Moreover, Kolowich further teaches the method for determining audience interest levels during presentations based on user device activity comprising:
- the determining the user device activity (see at least Kolowich: ¶ [0078] & ¶ [0095]. Kolowich teaches that tags can be added to a content provider's webpage URL to track specific viewers for the content provider's tracking system presentation 300. FIG. 7A shows an example 700 of how tracking system presentation URL tags 702 can be added to a presentation URL. FIG. 7B shows how tracking system presentation URL tags are reported 720 in an Excel spreadsheet report regarding tracking system presentation Form data. At 892, a URL to the tracking system presentation 300 is distributed.)
- the determining the respective audience interest score (see at least Kolowich: ¶ [0060-0063]; Fig. 4A-4D. Kolowich notes that the tracking data 432 may be generated in response to selecting one of the view buttons 442-1, 404-2, 404-3, . . . 404-n of the central interface 400 of FIG. 4A. The chart on the left shows the number of views 412 the presentation received for each day during  This pie chart 414 shows the proportion of viewers who earned different engagement scores from 1 to 10, grouped in “Low,” “Medium,” and “High” categories. The engagement scores or interest scores are compared according to video playback % and slides viewed % for example, in Fig. 4C.).
- generating the report (see at least Kolowich: ¶ [0060-0063]; Fig. 4A-4D. Kolowich notes that the tracking system presentation 300 may be configured so that downloadable track reports are generated, which show how each viewer interacted with their respective presentations.  A report in Fig. 4C depicts audience interest scores or engagement scores 426.).
-  providing the displayed report are provided by a service provider on a subscription, advertising, and/or fee basis (see at least Kolowich: ¶ [0060-0063]; Fig. 4A-4D. Kolowich notes that the tracking system presentation 300 may be configured so that downloadable track reports are generated, which show how each viewer interacted with their respective presentations. FIG. 4C shows an example track report preview 420. The tracking report 420 lists the most recent unique viewers of a subject tracking system presentation. In the example report preview 420 shown in FIG. 4C, the date 422, viewer ID 424, engagement score 426, video playback % 428, and slides viewed % 429 are listed for each unique viewer of the subject tracking system presentation. Examiner interprets that the displayed report by the content provider is on an advertising basis.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Soundararajan method to determining the user device activity, the determining the respective audience interest score, generating the report & providing the displayed report are provided by a service provider on a subscription, advertising, and/or fee basis to Kolowich, in order for the tracking system presentation 300, the content provider can be provided with tracking data report 106-2 that includes session and clickstream information regarding views and interactions at the individual viewer level, as well as across groups of viewers. This allows a content provider to more easily identify which specific viewers have viewed their online video presentation and exactly how they engaged with it (see at least Kolowich: ¶ [0050]).
Further, the claimed invention is merely a combination of old elements in a similar field for determining audience interest levels during presentation based on user device activity, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing Kolowich, the results of the combination were predictable.

Regarding Dependent Claim 12, Soundararajan / Kolowich method for determining audience interest levels during presentations based on user device activity teaches the limitations of Independent Claim 1, above, and Kolowich further teaches the method for determining audience interest levels during presentations based on user device activity comprising:
- wherein the computing device includes software provided as a service in a cloud environment (see at least Kolowich: ¶ [0035] & Fig. 1A. Kolowich teaches a client computer(s)/devices 150 (e.g. mobile phone) and a cloud 160 (or server computer or cluster thereof) provide processing, storage, and input/output devices executing application programs and the like.)

Regarding Dependent Claim 13, Soundararajan / Kolowich method for determining audience interest levels during presentations based on user device activity teaches the limitations of Independent Claim 1, above, and Kolowich further teaches the method for determining audience interest levels during presentations based on user device activity comprising:
- further comprising deploying a system for determining audience interest levels during presentations (see at least Kolowich: ¶ [0014] & Fig. 4B. Kolowich teaches that the server system may be configured to calculate an engagement score based on the clickstream data, which reflects a level of engagement by the user in connection with the tracking system presentation. See Kolowich Fig. 4B showing determining audience interest levels during presentation.), comprising 
providing a computer infrastructure operable to perform the receiving the network communications (see at least Kolowich: ¶ [0011]. Kolowich teaches that “the application server may create a summary of the user's clickstream and browser session data, the summary is the portion of the user's clickstream and browser session data that is dispatched to the third party marketing automation system.” Fig. 1 & ¶ [0036] in Kolowich shows the computer infrastructure operable to perform network communications.), the determining the location (see at least Kolowich: Fig. 5D showing the IP address and cookie ID.), determining the selected group (see at least Kolowich: ¶ [0050-0051]. Kolowich notes that with a tracking system presentation 300, the content provider can be provided with tracking data report 106-2 that includes session and clickstream information regarding views and interactions at the individual viewer level, as well as across groups of viewers.), the determining the user device activity (see at least Kolowich: ¶ teaches that tags can be added to a content provider's webpage URL to track specific viewers for the content provider's tracking system presentation 300. FIG. 7A shows an example 700 of how tracking system presentation URL tags 702 can be added to a presentation URL. FIG. 7B shows how tracking system presentation URL tags are reported 720 in an Excel spreadsheet report regarding tracking system presentation Form data. At 892, a URL to the tracking system presentation 300 is distributed.), the determining the respective audience interest score (see at least Kolowich: ¶ [0060-0063]; Fig. 4A-4D. Kolowich notes that the tracking data 432 may be generated in response to selecting one of the view buttons 442-1, 404-2, 404-3, . . . 404-n of the central interface 400 of FIG. 4A. The chart on the left shows the number of views 412 the presentation received for each day during the past 30 days. The pie chart on the right is an engagement heat map 414. This pie chart 414 shows the proportion of viewers who earned different engagement scores from 1 to 10, grouped in “Low,” “Medium,” and “High” categories. The engagement scores or interest scores are compared according to video playback % and slides viewed % for example, in Fig. 4C.), the generating the report (see at least Kolowich: ¶ [0060-0063]; Fig. 4A-4D. Kolowich notes that the tracking system presentation 300 may be configured so that downloadable track reports are generated, which show how each viewer interacted with their respective presentations.  A report in Fig. 4C depicts audience interest scores or engagement scores 426.) and the displaying the report (see at least Kolowich: ¶ [0060-0063]; Fig. 4A-4D. Kolowich notes that the tracking system presentation 300 may be configured so that downloadable track reports are generated, which show how each viewer interacted with their respective presentations. FIG. 4C shows an example track report preview 420. The tracking report 420 lists the most recent unique viewers of a subject tracking system presentation. In the example report preview 420 shown in FIG. 4C, the date 422, viewer ID 424, engagement score 426, video playback % 428, and slides viewed % 429 are listed for each unique viewer of the subject tracking system presentation. Examiner interprets that the displayed report by the content provider is on an advertising basis.)

Regarding Dependent Claim 15, Soundararajan / Kolowich computer program product for determining audience interest levels during presentations based on user device activity teaches the limitations of Independent Claim 14, above, and Soundararajan further teaches the computer program product for determining audience interest levels during presentations based on user device activity comprising:
- wherein a location of the LAN corresponds to the presentation room (see at least Soundararajan: ¶ [0064] & ¶ [0076].  Soundararajan notes that the example location information generator 402 utilizes the wireless signal strength detector 418 to identify a specific location of the portable device 114 within the house 100 (e.g., whether the portable device is in the same room as the primary media presentation device 104). Additionally or alternatively, the example location information generator 402 of FIG. 4 uses data collected from an audio sensor 420 (e.g., a microphone) of the portable device 114 to determine a location of the portable device 114. See also ¶ [0092]. The local area network or (LAN) is mentioned in ¶ [0057] & ¶ [0073].)

Regarding Dependent Claim 20, Soundararajan / Kolowich system for determining audience interest levels during presentations based on user device activity teaches the limitations of Independent Claim 19, above, and Soundararajan further teaches the system for determining audience interest levels during presentations based on user device activity comprising:
- wherein the user device activity information is received from at least one of: the network device (see at least Soundararajan: ¶ [0110]), the network device hosting a local area network (LAN) (see at least Soundararajan: ¶ [0057] & ¶ [0073].) to which the plurality of user devices communicate (see at least Soundararajan: ¶ [0051] & Figs. 5-6. Soundararajan notes that if the second person 122 enters the media environment 102 and logs into the primary people meter 112, the secondary data coordinator 213 of the base metering device 110 may transmit a request to wake up and/or collect secondary data from the portable devices 114, 118. See also ¶ [0068]: “If a web browser is being used on the portable device 114, the example application usage detector 428 of the proximity information generator 404 records the usage to indicate that a person was using the portable device 114 and, therefore, was in proximity with the portable device 114. In contrast, the example application usage detector 432 of the engagement information generator 408 of the illustrated example records the media associated with a website being visited via the web browser.”); and
- respective agents on the plurality of user devices (see at least Soundararajan: ¶ [0038] & ¶ [0081]. Soundararajan notes that the secondary data collected by each portable device 114, 118 is compared and/or shared to assist in identifying detected person(s) and/or to avoid counting the same person more than once.)

11.		Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Claims 1-2 and Claim 14, and in further view of US Patent # (US 9,094,710 B2) to Lee.
		Regarding Dependent Claims 3 and 16, Soundararajan / Kolowich method / computer program product for determining audience interest levels during presentations based on user device activity doesn’t explicitly teach the following:
	- further comprising discarding the network communications information from the user devices of the plurality of user devices other than the selected group (see Dependent Claim 3)
	- wherein the program instructions further cause the computing device to discard a subset of the user device traffic information, the subset being the user device traffic information from the user devices other than the selected group (see Dependent Claim 16)
		Lee however in the analogous art for determining audience interest levels during presentations based on user device activity teaches the following:
	- further comprising discarding the network communications information from the user devices of the plurality of user devices other than the selected group (see at least Lee: Fig. 18 & Col. 27, Lns. 57-67. Lee teaches that the PPM 104 then compares the signal strengths of the location signals to one another (block 1218) and selects the location signal having the relatively stronger signal strength (block 1220) by, for example, discarding or disregarding the spillover location signal having relatively less signal strength. Also Lee: Col. 28, Lns. 1-7: “The PPM 104 may use the operations of blocks 1218 and 1220 and the attenuation effect to determine which of the received location signals is a spillover signal and which is associated with the room or location in which the PPM 104 is located and then discard or disregard the spillover location signal associated with the relatively lower signal strength.”) (see Dependent Claim 3)
	- wherein the program instructions further cause the computing device to discard a subset of the user device traffic information, the subset being the user device traffic information from the user devices other than the selected group (see at least Lee: Fig. 18 & Also Lee: Col. 28, Lns. 1-7:. Lee teaches that “the PPM 104 may use the operations of blocks 1218 and 1220 and the attenuation effect to determine which of the received location signals is a spillover signal and which is associated with the room or location in which the PPM 104 is located and then discard or disregard the spillover location signal associated with the relatively lower signal strength.”) (see Dependent Claim 16)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Soundararajan / Kolowich method / computer program product to further comprising discarding the network communications information from the user devices of the plurality of user devices other than the selected group & wherein the program instructions further cause the computing device to discard a subset of the user device traffic information, the subset being the user device traffic information from the user devices other than the selected group of Lee, wherein the PPM 104 then compares the signal strengths of the location signals to one another and selects the location signal having the relatively stronger signal strength by discarding or disregarding the spillover location signal having relatively less signal strength. Tuning the room differentiators 118 a and 118 b to emit or broadcast location signals using relatively low power causes the location signals to be substantially attenuated by walls (see at least Lee: Col. 27, Lns. 60-67).
Further, the claimed invention is merely a combination of old elements in a similar field for determining audience interest levels during presentation based on user device activity, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Lee, the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

/DERICK J HOLZMACHER/               Examiner, Art Unit 3623           

/MATTHEW S GART/               Supervisory Patent Examiner, Art Unit 3623